Citation Nr: 0101174	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  98-01 908A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in an August 8, 1991 
decision to deny an appeal for an increased rating in excess 
of 10 percent for residuals of a skull fracture, including 
organic brain syndrome.


REPRESENTATION

Moving Party Represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1964. 

This matter comes before the Board as the result of a 
decision by the Board issued on August 8, 1991.  In a letter 
received in January 1998, the moving party's representative 
claimed CUE in the Board's August 1991 decision.  


FINDING OF FACT

The August 8, 1991 Board decision was adequately supported by 
the evidence then of record, and was not undebatably 
erroneous. 


CONCLUSION OF LAW

The August 8, 1991 Board decision, which denied an increased 
rating in excess of 10 percent for service-connected 
residuals of a skull fracture, including organic brain 
syndrome, is not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 20.1400, 20.1403 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis. A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision. (2) Duty to assist. The 
Secretary's failure to fulfill the duty to assist. (3) 
Evaluation of evidence. A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the August 8, 1991 Board decision entered a 
finding of fact that service-connected organic brain syndrome 
was subtle and mild, and not productive of more than slight 
or mild social and industrial impairment, and entered the 
conclusion of law that the schedular criteria for a 
disability rating in excess of 10 percent for organic brain 
syndrome had not been met.  The Board included as bases for 
the decision that various examiners had concluded that 
organic brain syndrome was subtle and mild, on many occasions 
medical evidence did not mention organic brain syndrome as a 
factor in the psychiatric impairment, and that the general 
references to unemployability were unsupported by evidence of 
specific symptoms attributable to organic brain syndrome.  

Through his representative, the moving party has alleged that 
the August 8, 1991 Board decision was CUE because it ignored 
and failed to apply, or failed to correctly apply, 38 
U.S.C.A. § 5107(b) (1991), that is, failed to resolve 
reasonable doubt in the veteran's favor.  The moving party 
contends that there was medical evidence of record to 
demonstrate that it was at least as likely as not that the 
veteran's symptoms of mental illness were caused by his 
service-connected organic brain disorder, as opposed to (non-
service-connected) schizophrenia. 

The evidence of record at the time of the August 8, 1991 
Board decision included: examination reports which reflect a 
diagnosis of mild nonpsychotic organic brain syndrome, as 
well as other psychiatric diagnoses of immature personality, 
adjustment reaction of adult life, schizophrenia (chronic 
undifferentiated), depression, and depressive neurosis; 
treatment records which diagnosed other psychiatric disorders 
but which did not include reference to organic brain syndrome 
as a diagnosed disorder, including those which recorded a 
history of skull fracture; examination reports and treatment 
records which reflect diagnoses of very mild (nonpsychotic) 
organic brain syndrome; and medical opinion evidence that the 
differential diagnosis of post-traumatic organic brain 
syndrome, with psychosis, produced 100 percent disability, as 
well as medical opinion evidence that the veteran's 
psychosis, or schizophrenia, was not related to service-
connected residuals of skull fracture, including organic 
brain syndrome.  

While the March 1973 VA discharge summary of hospitalization 
recommended 100 percent service-connected disability, in 
weighing this opinion, the Board relied on the notation that 
the differential diagnosis of organic brain syndrome, post-
traumatic, with psychosis, was supported only by findings in 
the WAIS psychological test but not by neurological findings, 
so that the clinical impression and psychiatric examination 
justified only the diagnosis of a chronic schizophrenic 
process.  The Board weighed a March 1987 opinion, located in 
a report of VA hospitalization, to the effect that the 
veteran had evidence of organic brain syndrome which 
incapacitated him with respect to employability.  The Board 
weighed the July and August 1988 diagnoses of organic 
personality syndrome and a history of schizophrenia in the 
context of other medical opinion in the report which 
reflected that the diagnosis of schizophrenia was questioned, 
and that the etiology of the veteran's symptoms and the 
relationship between his present state and in-service trauma 
was open to some question.  Thus there was evidence of record 
upon which the Board relied, which called into question the 
association of schizophrenia to the veteran's service-
connected organic brain syndrome.  The Board also weighed 
these opinions in the context of contemporaneous VA 
examinations which referred to the presence of not more than 
slight impairment due to organic brain syndrome.  

In the August 1991 decision, the Board applied the doctrine 
of reasonable doubt.  It weighed the evidence showing, by 
omission of diagnosis, no impairment due to organic brain 
syndrome against the evidence which showed that mild social 
and industrial impairment described by the medical evidence 
of record was attributable to the veteran's service-connected 
residuals of skull fracture, including organic brain 
syndrome.  It then resolved reasonable doubt in the veteran's 
favor to reach the determination that some of the social and 
industrial impairment described by the medical evidence of 
record was due to the veteran's service-connected organic 
brain syndrome.  

As to the degree of disability, which is the crux of the 
veteran's disagreement, there was evidence of record to the 
effect that the veteran's service-connected organic brain 
syndrome was "very mild."  The moving party contends that 
at the time of the August 1991 Board decision there was 
"disagreement among examining physicians about symptom 
etiology."  The mere presence of differing opinions of 
record, however, do not necessarily demonstrate that the 
weight of the evidence for and against the veteran's claim 
was in equipoise.  The Board, as the adjudicator, weighed the 
medical opinion evidence of record and, together with the 
medical opinions as to the degree of disability of organic 
brain syndrome, and the absence of diagnosis of organic brain 
syndrome as some evidence of the mildness of symptomatology 
attributed thereto, and determined that the weight of the 
evidence was against the claim for increased rating.  

The Board notes the representative's citation to the case of 
Mittleider v. West, 11 Vet. App. 181 (1999), for the 
proposition of law that, in the event an examiner is unable 
to determine whether the source of symptoms of disability is 
due to a service-connected or non-service-connected 
disability, the symptoms must be attributed to the service-
connected disability.  In addition to the fact that this 1999 
Court case, which is an interpretation of law, was not in 
effect at the time of the August 1991 Board decision, 
Mittleider is distinguishable from the current case.  The 
Board, in its August 1991 decision to deny a rating in excess 
of 10 percent, provided an adequate statement of reasons or 
bases separating symptomatology associated with service-
connected residuals of skull fracture, including organic 
brain syndrome, from other non-service-connected psychiatric 
diagnoses.  These included: medical diagnoses of slight or 
mild social and industrial impairment due to organic brain 
syndrome; the fact that several medical entries, by failure 
to include residuals of skull fracture or organic brain 
syndrome as a diagnosis, implicitly attributed the veteran's 
symptoms to psychiatric diagnoses other than the service-
connected disability; and, with regard to the favorable 
opinion of record that the organic brain syndrome was 
associated with schizophrenia or incapacitated him with 
respect to unemployability, the Board offered reasons and 
bases as to why these opinions were of lesser weight than 
other medical evidence of record.  The reasons included that 
the March 1973 opinion associating psychosis with organic 
brain syndrome was supported only by psychological test 
results, and was unsupported by neurological findings.  Other 
medical opinion evidence questioned the diagnosis of 
schizophrenia and questioned the relationship of psychosis 
symptoms to in-service trauma. 

There was medical evidence of record at the time of the 1991 
Board decision which supported the Board's conclusion.  The 
Board's reliance on this medical evidence in determining the 
appropriate rating for mild organic brain syndrome was not 
error, and was not CUE.  The Board was required at that time 
to rely only on the medical evidence of record and not to 
substitute its own medical judgment.  Where the evidence 
included expert medical conclusions in the record, the Board 
was required to "consider only independent medical evidence 
to support their findings."  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The moving party has offered essentially a disagreement with 
the way the evidence was weighed in the Board's August 8, 
1991 decision, essentially contending that the presence of 
differing medical opinion regarding the etiology of the 
veteran's psychiatric symptoms equates to the absence of 
medical evidence of record to distinguish service-connected 
from non-service-connected symptomatology.  He contends that 
there was medical evidence of record to demonstrate that it 
was at least as likely as not that the veteran's symptoms of 
mental illness were caused by his service-connected organic 
brain disorder.  However, although there was favorable 
medical opinion evidence generally relating unemployability 
or a 100 percent disability impairment to psychiatric 
diagnoses which some medical opinion of record qualifiedly 
associated with service-connected organic brain syndrome, 
there was also evidence of record which tended to show that 
the same psychiatric diagnoses were not etiologically related 
to the veteran's organic brain syndrome.  Additionally, these 
favorable medical opinions were considered by the Board in 
the context of medical diagnoses and opinion of record that 
the veteran's organic brain syndrome was subtle and mild, 
including as reflected by evidence that on many occasions the 
medical evidence was negative for evidence of organic brain 
syndrome as a factor in the veteran's psychiatric impairment.  
The fact that there is some medical opinion evidence of 
record in support of the veteran's claim does not, ipso 
facto, mean that that evidence is equal in weight to medical 
evidence against the claim so as to place the evidence in 
relative equipoise.  A disagreement as to how the facts were 
weighed or evaluated cannot constitute CUE.  38 C.F.R. 
§ 20.1403(d).

The representative's citation to evidence created or received 
after the Board's August 8, 1991 decision, including 
reference to the fact that in 1998 the RO, based on 
additional medical evidence of record, resolved reasonable 
doubt in the veteran's favor, is irrelevant to the issue of 
CUE in the August 1991 Board decision, and may not be 
considered.  The evidence to be reviewed for CUE in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  38 C.F.R. § 20.1403(b); 
cf. Porter, 5 Vet. App. at 235-236.

For the reasons indicated, the Board finds that the evidence 
does not demonstrate that there was error which, had it not 
been made, would have manifestly changed the outcome of the 
Board's decision.  See 38 C.F.R. § 20.1403(c).  That is, 
given the facts available at the time, and the prevailing 
law, there was no undebatable error by the Board in denying 
an appeal for an increased rating in excess of 10 percent for 
residuals of a skull fracture, including organic brain 
syndrome.  In the absence of the kind of error of fact or law 
which would compel a conclusion that the result would have 
been manifestly different but for the error, there is simply 
no basis upon which to find CUE in the Board's August 8, 1991 
decision.  Therefore, the Board now finds that the August 8, 
1991 Board decision was adequately supported by the evidence 
then of record, and was not undebatably erroneous.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.  


ORDER

The Board decision of August 8, 1991 not having involved CUE, 
the motion is denied.


		
	BRUCE KANNEE
Member, Board of Veterans' Appeals


 


